DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
STATUS OF CLAIMS
Claims 1–15 are pending in this application.
Claims 1, 2, 4, 5 and 7–15 are amended. 
RESPONSE TO ARGUMENTS
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 27 January 2022.
In view of the new claim amendments and applicant argument [Remarks] filed on 27 January 2022 with respect to 35 U.S.C. 101 claim rejection have been carefully considered and the claim rejection under 35 U.S.C. 101 is withdrawn.
Applicant’s Reply (27 January 2022) includes substantive amendments to the claims. This Office action has been updated with new grounds of rejection addressing those amendments. Further Applicant’s Arguments/Remarks with respect to independent claims 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments are now rejected by newly cited art ‘Ichikawa (2013/0111045) and Ishii (2012/0192257)’ as explained in the body of rejection below.
ART REJECTIONS
Obviousness Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 7–9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication  2017/0111247 A1 Uchiyama et al. (hereinafter referred to as “Uchiyama”) in view of US Patent Application Publication  2013/0111045 A1 “Ichikawa” and further in view of US Patent Application Publication 2012/0192257 “Ishii”.
Note that “Uchiyama” and “Ichikawa” are provided by Applicant in the 19 March 2021 Information Disclosure Statement (IDS).
Claims 3–6 and 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication   2017/0111247 A1 Uchiyama et al. (hereinafter referred to as “Uchiyama”) in view of US Patent Application Publication 2013/0111045 A1 “Ichikawa” further in view of US Patent Application Publication 2012/0192257 “Ishii” and further in view of US Patent Application Publication 2018/0374007 A1 “Hamada”.
With respect to claim 1, Uchiyama discloses an image forming apparatus (Abstract, ¶¶ [0005, 0009] and Fig. 1 and 2 … ) comprising: 
a processor (¶¶ [0083 and 0322-0325]; a central processing unit (CPU) 101 … ); and 
a memory storing instructions executable by the processor (¶¶ [0083-0086, 0089 and 0306]; wherein the CPU 101 makes use of the RAM 102 as the work area, reads predetermined computer programs from the ROM 103 or the nonvolatile memory 104, and executes the computer programs so as to implement various functions … ), 
wherein the processor is to execute the instructions to, perform processing for a login operation ( … Fig. 15 – user login operation screen …) of a group of users (¶¶ [0105, 0108, 0266 and 0306]; Fig. 15 – wherein in an office environment, groups can be set according to the types of work assignment, such as the group of a particular section of a particular department. FIG. 45 is a diagram illustrating a data model in units for management assumed in the second embodiment, and a UML-based format (UML stands for Unified Modeling Language) is used to express a group and the relationship between the users, the applications, and the devices 20 belonging to that group … ), 
obtain mapping information indicating a mapping of information (¶¶ [0278-0289 and 0307]; wherein the user manager 12' has the function of storing/managing the user information using the user management table T1 illustrated in FIG. 6; as well as has the function of storing/managing group information related to the groups of users. FIG. 49 is a diagram illustrating an exemplary data structure of the group information stored by the user manager 12'. In the group information, the following information is stored in a corresponding manner: group IDs enabling identification of the groups; user IDs of the users belonging to each group: application IDs enabling identification of the device-linked services available for the users belonging to each group; and mapping IDs corresponding to the devices 20 usable by the users belonging to each group. For example, as illustrated in FIG. 49, the group information is registered and stored in a group management table T10 that is built in the nonvolatile memory 104 … ), 
based on the mapping information (¶ [0110]; wherein a mapping ID represents identification information for management purposes that is used in managing the devices 20. When installation registration of the device 20 is requested, the mapping manager 15 issues a mapping ID. Then, in response to a mapping ID registration request issued by the mapping manager 15, the user manager 12 identifies the user ID with which the mapping ID is to be associated, and additionally registers the mapping ID in the "mapping ID" column C15 in the entry, from among the entries stored in the user management table T1, in which the identified user ID is registered. In the first embodiment, in the user information, a user ID is associated with one or more mapping IDs … ), display a user interface (¶ [0093]; wherein the request receiver 11 represents a functional module that provides with an interface enabling reception of requests issued to the device management apparatus 10. More specifically, at the time when the user operates the device 20 and inputs a request to the device management apparatus 10, the request receiver 11 displays a predetermined interface screen on, for example, an operation panel of the device 20 … ), and 
perform a function of the image forming apparatus selected from the menu of the at least one function by the user of the group (¶¶ [0266, 0292, 0300, 0314]; wherein In FIG. 45, "application" represents an application meant for implementing a device-linked service, and "function" linked to "application" represents the functions (such as the cloud scanning service and the could printing service) implemented using "application". Moreover, in FIG. 45, "device" represents the device 20 managed by the device management apparatus 10, and "function" linked to "device" represents the functions (mainly copying, printing, scanning, and FAX) provided in the device 20. In the second embodiment, as illustrated in FIG. 45, the users, the applications, and the functions are clubbed into one according to the concept of group. That is, the users, the applications, and the devices are associated via the group, and the users belonging to a group can make use of the applications, the devices, and the functions belonging to the same group … ).
However, Uchiyama fails to explicitly disclose login operation using a common account of a group of users to login a user of the group to the common account, information related to the group in correspondence with the 
Ichikawa, working in the same field of endeavor, recognizes this problem and teaches login operation using a common account of a group of users to login a user of the group to the common account (¶ [0044]; wherein the user enters a group account and a password for the group account in the printer 100 {INTERPRETATION: wherein the group account corresponds to the claimed ‘common account’} … ), information related to the group in correspondence with the logged-in common account (¶ [0041]; Fig, 4 – wherein the group account DB 542 is configured to store the information on the group account as a single record that includes a group account name, a password, and information on a user account belonging to the group account. The group account DB 542 is used in an authentication process to be executed when the cloud server 300 receives a sign-in request from the printer 100. It is noted that a user account may belong to not only a single group account but also one or more other group accounts … ), and perform a function of the image forming apparatus by the user of the group logged in using the common account (¶ [0048]; wherein when the communication connection is established between the PC 200 and the cloud server 300, that is, the login is successfully achieved, the print job is allowed to be transmitted from the PC 200 to the cloud server 300. The transmitted print job is once stored in the print buffer 545 of the cloud server 300. Then, when the printer 100 issues the transmission request to the cloud server 300, the print job is transmitted to the printer 100, such that the printer 100 performs printing based on the print job … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama to apply a login operation using a common account of a group of users, mapping information related to the group in correspondence with the logged-in common account and perform a function of the image forming apparatus by the user of the group logged in using the common account as taught by Ichikawa since doing so would have predictably and advantageously allows to reduce user's efforts required for reestablishing connection between a server and an image forming device after termination of the connection (see at least Ichikawa, ¶ [0008]).  
However, neither Uchiyama nor Ichikawa appears to explicitly disclose for the logged in account, display user interface including a menu of at least one function that is executable by the image forming apparatus.
Ishii, working in the same field of endeavor, recognizes this problem and teaches displaying user interface ( … Fig. 5 – home screen W1 UI …) including a menu of at least one function that is executable by the image forming apparatus for the logged in account (¶¶ [0057 and 0058 and 0072]; Fig. 5 – wherein a home screen W1, which is an example of an initial operation screen, includes graphical user interfaces (GUIs) such as a login button B1 and a copy button B2. The user presses one of the GUIs to log into the image processing apparatus 100. […] wherein multiple guest users may be defined and access rights to different combinations of image processing functions may be assigned to the guest users … ). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama in view of Ichikawa to display user interface including a menu of at least one function that is executable by the image forming apparatus for the logged in account as taught by Ishii since doing so would have predictably and advantageously allows the guest user to display an operation screen for an image processing function corresponding to the access rights of the guest user without entering authentication information, and thereby enables the guest user to use the image processing function with a simple operation (see at least Ishii, ¶ [0060]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Uchiyama discloses wherein the mapping information includes setting information (¶¶ [0079, 0133-0135 and 0148]; wherein examples of the services provided by the device management apparatus 10 include management of setting information of the devices 20; collection of log information and management of history information; and collection and management of state information … ), and 
wherein the processor is to execute the instructions to, determine from the mapping information the function of the image forming apparatus selected by the user of the group to be executed (¶¶ [0093, 0119, 0241-0242]; wherein at the time when the user operates the device 20 and inputs a request to the device management apparatus 10, the request receiver 11 displays a predetermined interface screen on, for example, an operation panel of the device 20. Moreover, at the time when the user operates the management terminal 30 and inputs a request to the device management apparatus 10, the request receiver 11 displays a predetermined interface screen on the display panel 307 of the management terminal 30. Then, the request receiver 11 receives a request that is input by the user by performing predetermined operations on the interface screen, and sends the received request to other relevant functional modules … ), 
set the setting information required to execute the determined function using the setting information included in the mapping information (¶¶ [0264, 0277, 0287]; wherein The setting manager 16' has the function of storing/managing the setting information, such as the printer settings and the scanner settings, of each device 20 in an identical manner to the setting manager 16 according to the first embodiment; as well as has the function of storing/managing the group-by-group usage restriction information. Herein, the group-by-group usage restriction information contains the upper limit value set with respect to each counter in the counter information (1), the upper limit value set with respect to each counter in the counter information (2), and the upper limit value set with respect to each counter in the counter information (3) … ), and 
perform the function of the image forming apparatus based on the set setting information (¶¶ [0266, 0292, 0300, and 0314]; wherein the users, the applications, and the functions are clubbed into one according to the concept of group. That is, the users, the applications, and the devices are associated via the group, and the users belonging to a group can make use of the applications, the devices, and the functions belonging to the same group …).
With respect to claim 7, which claim 1 is incorporated, Uchiyama discloses wherein the obtained mapping information includes at least one of history information related to an image forming job, open group information, history information related to an image forming job mapped to an individual account of a member included in the group (¶¶ [0099, 0169, 0170 and 0239-0241]; usage volume collection request represents a request for collecting the usage volume of the service purchased by the user. When a usage volume collection request is received as the result of a user operation performed on the interface screen, the request receiver 11 sends the received request to the usage history manager 17 … ), or open private information mapped to the individual account of the member included in the group (¶¶ [0103-0108]; Fig. 6 – wherein The user information represents information related to the users of the device management system 1. For example, as illustrated in FIG. 6, the user information is registered and stored in a user management table T1 that is built in the nonvolatile memory 104 … ).
With respect to claims 8, 9 and 14, (drawn to a method) the proposed combination of Uchiyama in view of Ichikawa and further in view of Ishii, explained in the rejection of device claims 1, 2 and 7 renders obvious the steps of the method of claims 8, 9 and 14, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claims 1, 2 and 7 are equally applicable to claims 8, 9 and 14.
With respect to claim 15, (drawn to a computer-readable medium) the proposed combination of Uchiyama in view of Ichikawa and further in view of Ishii, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable medium of claim 15, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. Further Uchiyama disclose a computer-readable recording medium having recorded thereon instructions executable by a processor (¶¶ [0259-0262]).
Claims 3–6 and 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication   2017/0111247 A1 Uchiyama et al. (hereinafter referred to as “Uchiyama”) in view of US Patent Application Publication 2013/0111045 A1 “Ichikawa” further in view of US Patent Application Publication 2012/0192257 “Ishii” and further in view of US Patent Application Publication 2018/0374007 A1 “Hamada”.
With respect to claim 3, Uchiyama discloses wherein the mapping information (¶¶ [0266 and 0274]; wherein a diagram illustrating a data model in units for management assumed in the second embodiment, and a UML-based format (UML stands for Unified Modeling Language) is used to express a group and the relationship between the users, the applications, and the devices 20 belonging to that group. In FIG. 45, "application" represents an application meant for implementing a device-linked service, and "function" linked to "application" represents the functions (such as the cloud scanning service and the could printing service) implemented using "application" … ), search in the mapping information for a workflow in correspondence with the logged-in common account (¶¶ [0242-0246 and 0251]; wherein upon receiving the mapping ID obtaining request from the user manager 12, the mapping manager 15 searches the mapping information for the mapping ID corresponding to the device ID of the device that sent the log information (Step S1905). Then, the mapping manager 15 sends the obtained ID to the user manager 12 (Step S1906) … ), and provide the user with the searched workflow (¶¶ [0266, 0292, 0300 and 0314]; wherein "application" represents an application meant for implementing a device-linked service, and "function" linked to "application" represents the functions (such as the cloud scanning service and the could printing service) implemented using "application". Moreover, in FIG. 45, "device" represents the device 20 managed by the device management apparatus 10, and "function" linked to "device" represents the functions (mainly copying, printing, scanning, and FAX) provided in the device 20. In the second embodiment, as illustrated in FIG. 45, the users, the applications, and the functions are clubbed into one according to the concept of group. That is, the users, the applications, and the devices are associated via the group, and the users belonging to a group can make use of the applications, the devices, and the functions belonging to the same group … ).
However, neither Uchiyama, Ichikawa nor Ishii appears to explicitly disclose information indicating a workflow, and wherein the processor is to execute the instructions to, receive, from the user, a request to execute a workflow.
Hamada, working in the same field of endeavor, recognizes this problem and teaches information indicating a workflow (¶¶ [0028]; Fig. 3 – wherein the workflow generation apparatus further includes a workflow generation unit 305 and a workflow editing unit 306 … ), and wherein the processor is to execute the instructions to, receive, from the user, a request to execute a workflow (¶ [0025]; wherein the information processing apparatus 101 is a personal computer (PC) which executes a workflow editor for generating a workflow. That is, the information processing apparatus 101 functions as a workflow generation apparatus which generates a workflow. The image forming apparatus 102 is an MFP which executes a workflow generated by the information processing apparatus 101 … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama in view of Ichikawa and further in view of Ishii to apply information indicating a workflow, and wherein the processor is to execute the instructions to, receive, from the user, a request to execute a workflow as taught by Hamada since doing so would have predictably and advantageously allows to reduces the burden on a user who creates a workflow including a process of recording image data (see at least Hamada, ¶ [0004]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 4, which claim 3 is incorporated, Uchiyama discloses based on the searched in the mapping information for a workflow (¶¶ [0242-0246 and 0251]; wherein upon receiving the mapping ID obtaining request from the user manager 12, the mapping manager 15 searches the mapping information for the mapping ID corresponding to the device ID of the device that sent the log information (Step S1905). Then, the mapping manager 15 sends the obtained ID to the user manager 12 (Step S1906) … ).
However, neither Uchiyama, Ichikawa nor Ishii appears to explicitly disclose wherein, the searched workflow comprising a plurality of workflows, the processor is to execute the instructions to, select a workflow based on a user selection of any one of the plurality of workflows and provide the user with the selected workflow.
Hamada, working in the same field of endeavor, recognizes this problem and teaches wherein, the searched workflow comprising a plurality of workflows, the processor is to execute the instructions to, select a workflow based on a user selection of any one of the plurality of workflows (¶¶ [0029 and 0030]; wherein The editing area 405 is a workflow editing area for creating or editing a workflow by disposing parts desired by a user and connecting each of the parts on the basis of an instruction of a user. If a workflow created in the editing area 405 is executed, a process corresponding to each part is executed in order according to a connection order of respective parts of the created workflow. As an example, a workflow having a series of processes for converting a scanned image into a PDF and saving it to a folder is displayed in the editing area 405 of FIG. 4. In creating or editing a workflow, a user selects any part from the part selection area 404 and drags it to dispose workflow parts in the editing area 405. Then, a flow is defined by connecting disposed parts using arrows. Connection by arrows may be performed manually by dragging a mouse, for example, after an arrow button of the shortcut 403 is pressed, or may be performed automatically by a workflow editor's determination and connection when disposing the parts … ) and provide the user with the selected workflow (¶ [0037]; wherein a user can cause the incorporating unit 303 to execute a process of incorporating a log image recording part in a workflow by selecting a condition for recording a log image from among a plurality of conditions presented in the displayed dialog box 503. A workflow in which a log image recording part is incorporated is displayed in the editing area 405 by the UI unit 301. A user can check a position at which a log image recording part is incorporated in the editing area 405, and can add and delete the log image recording part or change the position when necessary. For example, a log image recording part may be added in preparation for abnormal termination of a workflow in the middle thereof, and the like, and the number of log image recording parts may also be reduced to save storage capacity for recording a log image … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama in view of Ichikawa and further in view of Ishii to apply wherein, when the workflow comprises a plurality of workflows, the processor is to execute the instructions to, select a workflow based on a user selection of any one of the plurality of workflows and provide the user with the selected workflow as taught by Hamada since doing so Hamada, ¶ [0004]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
 With respect to claim 5, which claim 3 is incorporated, Uchiyama discloses based on the search in the mapping information for a workflow (¶¶ [0242-0246 and 0251]; wherein upon receiving the mapping ID obtaining request from the user manager 12, the mapping manager 15 searches the mapping information for the mapping ID corresponding to the device ID of the device that sent the log information (Step S1905). Then, the mapping manager 15 sends the obtained ID to the user manager 12 (Step S1906) … ).
However, neither Uchiyama, Ichikawa nor Ishii appears to explicitly disclose wherein, the workflow comprising a plurality of workflows, each workflow including a plurality of workflow functions, the processor is to execute the instructions to, construct a new workflow based on a combination of workflow functions selected by the user from among the plurality of workflow functions included in each of the plurality of workflows, and provide the user with the constructed new workflow.
Hamada, working in the same field of endeavor, recognizes this problem and teaches wherein, when the searched workflow comprising a plurality of workflows, each workflow including a plurality of workflow functions, the  wherein The editing area 405 is a workflow editing area for creating or editing a workflow by disposing parts desired by a user and connecting each of the parts on the basis of an instruction of a user. If a workflow created in the editing area 405 is executed, a process corresponding to each part is executed in order according to a connection order of respective parts of the created workflow. As an example, a workflow having a series of processes for converting a scanned image into a PDF and saving it to a folder is displayed in the editing area 405 of FIG. 4. In creating or editing a workflow, a user selects any part from the part selection area 404 and drags it to dispose workflow parts in the editing area 405. Then, a flow is defined by connecting disposed parts using arrows. Connection by arrows may be performed manually by dragging a mouse, for example, after an arrow button of the shortcut 403 is pressed, or may be performed automatically by a workflow editor's determination and connection when disposing the parts … ).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama in view of Ichikawa and further in view of Ishii to apply wherein, each workflow including a plurality of Hamada, ¶ [0004]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 6, which claim 1 is incorporated, Uchiyama discloses mapping information with the logged-in common account (¶ [0266 and 0274]; wherein a diagram illustrating a data model in units for management assumed in the second embodiment, and a UML-based format (UML stands for Unified Modeling Language) is used to express a group and the relationship between the users, the applications, and the devices 20 belonging to that group. In FIG. 45, "application" represents an application meant for implementing a device-linked service, and "function" linked to "application" represents the functions (such as the cloud scanning service and the could printing service) implemented using "application" … ) 
However, neither Uchiyama, Ichikawa nor Ishii appears to explicitly disclose wherein the processor is to, receive, from the user, a request to 
Hamada, working in the same field of endeavor, recognizes this problem and teaches wherein the processor is to, receive, from the user, a request to construct a workflow and to execute the workflow in response to a request (¶ [0030]; wherein In creating or editing a workflow, a user selects any part from the part selection area 404 and drags it to dispose workflow parts in the editing area 405. Then, a flow is defined by connecting disposed parts using arrows. Connection by arrows may be performed manually by dragging a mouse, for example, after an arrow button of the shortcut 403 is pressed, or may be performed automatically by a workflow editor's determination and connection when disposing the parts … ), 
provide the user with a list of a plurality of functions used to construct the workflow by using function information of an image forming apparatus installed in a region in which the group is located, or a pop-up window to set each of the plurality of functions used to construct the workflow (¶ [0029]; wherein an example of the screen of a workflow editor. A window 401 is a window for displaying a user interface of the workflow editor. A menu 402 is a menu area for displaying menus for executing each function of the workflow editor. Menus such as "file," "edit," and "workflow" are displayed in the menu 402. A shortcut 403 is a shortcut button display area for making it easy to select some functions in the menu. Shortcut buttons such as "save," "delete," and "arrow" are displayed in the shortcut 403. The part selection area 404 is a workflow part selection area in which parts corresponding to a plurality of functions (a plurality of process contents) available for a workflow are displayed in an icon format. Parts corresponding to each of a plurality of processes such as "scan," "convert into PDF," "save to folder," "print," "end," and "record log image" are displayed in the part selection area 404. The editing area 405 is a workflow editing area for creating or editing a workflow by disposing parts desired by a user and connecting each of the parts on the basis of an instruction of a user. If a workflow created in the editing area 405 is executed, a process corresponding to each part is executed in order according to a connection order of respective parts of the created workflow. As an example, a workflow having a series of processes for converting a scanned image into a PDF and saving it to a folder is displayed in the editing area 405 of FIG. 4 … ), and 
construct and provide the workflow to the user based on the user selections from the list of the plurality of functions or the pop-up window (¶ [0030]; wherein in creating or editing a workflow, a user selects any part from the part selection area 404 and drags it to dispose workflow parts in the editing area 405. Then, a flow is defined by connecting disposed parts using arrows. Connection by arrows may be performed manually by dragging a mouse, for example, after an arrow button of the shortcut 403 is pressed, or may be performed automatically by a workflow editor's determination and connection when disposing the parts).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Uchiyama in view of Ichikawa further in view of Ishii to request to construct a workflow and to execute the workflow in response to a request, provide the user with a list of a plurality of functions used to construct the workflow by using function information of an image forming apparatus installed in a region in which the group is located, or a pop-up window to set each of the plurality of functions used to construct the workflow; and construct and provide the workflow to the user based on the user selections from the list of the plurality of functions or the pop-up window as taught by Hamada since doing so would have predictably and advantageously allows to reduces the burden on a user who creates a workflow including a process of recording image data (see at least Hamada, ¶ [0004]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claims 10–13, (drawn to a method) the proposed combination of Uchiyama in view of Ichikawa further in view of Ishii and further in view of Hamada, explained in the rejection of device claims 3-6 renders obvious the steps of the method of claims 10-13, because these steps occur in the operation of the device as discussed above. Thus, the arguments similar to that presented above for claims 3-6 are equally applicable to claims 10-13.
Summary
Claims 1–15 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Tsujimoto (2015/0334266)
Describes in a case where an execution user of a cooperative processing carried out using the first function and an execution user of a cooperative processing carried out using the second function are identical, use history information of the execution user is managed as use history information of a single user. This makes it possible to appropriately manage use history information of a cooperative processing.
Ishibashi (2017/0090832)
Describes if user identification information assigned to a user who specified the execution of the process is unique user identification information that is unique to the user, the control unit controls a user operation on the process with the unique user identification information. If user identification information assigned to a user who specified the execution of the process is shared user identification information that is shared among multiple users, the control unit controls a user operation on the process with the login session information.
Nishino et al. (2016/0219166)
Describes when the communication unit receives the job data containing account information, if it is determined that the account information contained in the job data satisfies the registration 

Table 1
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672